IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00277-CR

AERIAL MONIQUE SIMON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-413-C1


                              ABATEMENT ORDER


      Appellant’s brief was due January 27, 2022. After three extensions of time to file a

brief were granted, appellant’s brief was due April 29, 2022. Appellant requested another

30 days to file a brief which was denied by the Court because the Court could not, in good

conscience, grant appellant over five times the amount of time permitted to file a brief.

Appellant’s brief was ordered to be filed by May 27, 2022.

      On May 27, 2022, appellant requested yet another extension of time, to June 10,

2022, to file her brief because counsel discovered that counsel did not receive sealed
exhibits with counsel’s copy of the reporters record, and has requested permission from

the trial court to receive a copy of these sealed exhibits. Counsel “believes the trial court

will sign an order permitting him to receive the sealed exhibits in the next week,” and

“anticipates that [counsel] will be able to review the exhibits quickly and file a brief

shortly thereafter.”

         Counsel has had ample time to discover that exhibits were missing from the

reporter’s record.

         Accordingly, this appeal is ABATED to the trial court to determine, at the same

time the trial court is considering whether trial counsel is permitted to have access to the

sealed exhibits,1 no later than 14 days from the date of this ORDER, whether appellant is

receiving affective assistance of counsel, and if not, whether to appoint new or additional

counsel to represent appellant effectively. A supplemental clerk’s record containing the

trial court’s written determination must be filed within 21 days from the date of this

Order.

                                              PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed June 2, 2022
[RWR]




1
 We take no position upon the issue of whether the procedure counsel has decided to use is the proper
procedure to obtain access to sealed exhibits in the appellate record.

Simon v. State                                                                                Page 2